Citation Nr: 0218061	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for stress fractures of the legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel





INTRODUCTION

The veteran in this case served on active duty from 
November 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In that decision, the RO 
found that the veteran had not submitted new and material 
evidence sufficient to reopen his claim seeking 
entitlement to service connection for stress fractures of 
the legs.  The veteran has perfected a timely appeal with 
respect to this issue.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1981 denied the 
veteran's claim of entitlement to service connection for 
stress fracture damage to both his heels and ankles (later 
recharacterized as stress fractures of the legs.)  

2.  Evidence submitted subsequent to the May 1981 RO 
decision is either cumulative or redundant, and; when 
considered alone or in conjunction with the evidence 
previously of record, it is not so significant that it 
must be considered (with the other evidence of record) in 
order to fairly decide the merits of the claim of 
entitlement to service connection for stress fractures of 
the legs.


CONCLUSIONS OF LAW

1.  The RO's May 1981 rating decision, which denied the 
veteran entitlement to service connection for stress 
fractures of the legs, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.  Evidence submitted in support of the veteran's attempt 
to reopen his claim of entitlement to service connection 
for stress fractures of the legs is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by way of the July 2001 appealed decision in this 
case, the April 2002 statement of the case, and additional 
VA correspondence with the veteran in August 2001 and 
April 2002, the veteran was put on notice that his claim 
seeking entitlement to service connection for stress 
fracture damage to both his heels and ankles (later 
recharacterized as stress fractures of the legs) was 
previously denied by way of an unappealed and final rating 
action in May 1981, thus requiring him to now submit new 
and material evidence to reopen that claim.  By way of the 
aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA more narrowly assessed 
and articulated for the veteran his obligation to provide 
any remaining outstanding evidence, if existent, necessary 
for purposes of adequately satisfying the appropriate 
regulatory requirements for reopening a previously denied 
claim in addition to that evidence which was necessary for 
establishing service connection.  The appealed rating 
decision and statement of the case also provided the 
veteran with the overall rationale for not granting his 
initial application to reopen his previously denied claim 
as well as his merits-based claim seeking entitlement to 
service connection.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate his application to reopen his previously 
denied claim in that copies of the veteran's written 
statement and his brother-in-law's written statement have 
been associated with the veteran's claims folder.  Prior 
to the association of these statements, the RO undertook 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
appeal is now ready for appellate review.

II.  New and Material Evidence.

In May 1981 the RO denied the veteran's claim seeking 
entitlement to service connection for stress fracture 
damage to both his heels and ankles (later recharacterized 
as stress fractures of the legs.)  More recently in 
January 2000, the veteran filed an application seeking to 
reopen the aforementioned claim.  Therefore, his 
application to reopen that claim was initiated prior to 
August 29, 2001, the effective date of the amended 
§ 3.156, which redefines the term "material evidence" for 
purposes of reopening a previously denied claim.  See Fed. 
Reg. 45, 620, 45,629-30 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also 62 Fed. Reg. 37953 (1997), 
VAOPGCPREC 11-97 (Mar. 24, 1997).  Notably, however, the 
Secretary of VA has specifically provided that the 
amendments to 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result, 
the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's 
January 2000 claim to reopen, which is discussed below.

As previously mentioned, by way of a May 1981 decision, 
the RO denied the veteran's claim seeking entitlement to 
service connection for stress fracture damage to both his 
heels and ankles (later recharacterized as stress 
fractures of the legs.)  This decision was based on the 
RO's finding that there was no evidence in the veteran's 
service medical records that showed that the veteran had 
at any time complained of, or been treated for stress 
fractures or any other type of leg condition while in 
service.  The RO observed that the veteran's service 
records indicated that he had complained of leg and foot 
pain during service, however, at the time that the veteran 
was recommended for discharge from service in January 
1973, there was no recorded history of such complaints or 
subsequent findings pertaining to a resulting disability 
from such complaints.  Moreover, with particular regards 
to the veteran's complaints of foot pain, the RO both 
noted that the veteran had related that such condition 
existed prior to service, and determined that there was no 
evidence of permanent aggravation by virtue of military 
service.  In the absence of any evidence indicating the 
veteran's alleged stress fractures of the legs were 
incurred in or aggravated during his period of active 
military service, the RO denied the veteran's claim for 
service connection.  In June 1981 the RO notified the 
veteran of the adverse decision concerning his claim, and 
he was also informed of his appellate and procedural 
rights, but he did not initiate an appeal of that 
decision.

Because a timely appeal of the RO's May 1981 decision was 
not initiated, the Board presently concludes that the RO's 
May 1981 decision became final based on the evidence then 
of record. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, the law 
and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim 
which has been disallowed, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in May 
1981.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's May 
1981 decision consists of a November 2000 written 
statement from the veteran's brother-in-law and a written 
statement from the veteran dated in July 2002.  Based on a 
close and careful review of these statements, the Board 
determines that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim seeking 
entitlement to service connection for stress fracture 
damage to both his heels and ankles (later recharacterized 
as stress fractures of the legs.)  Notably, neither of the 
written statements which were submitted by the veteran and 
his brother-in-law, contains any evidence which refutes 
the RO's prior May 1981 determination that the veteran's 
alleged disability was not incurred in or aggravated 
during service.  In presenting both written statements, 
the Board finds that the veteran is simply reasserting the 
same contentions offered in support of his claim that was 
denied by the RO's final decision in May 1981.  In this 
manner, the Board considers both written statements to be 
cumulative and redundant of evidence already considered at 
the time the RO adjudicated the veteran's claim in May 
1981.  In view of the foregoing, the Board must conclude 
that the evidence received subsequent to the RO's previous 
May 1981 decision is not new and material for purposes of 
reopening the veteran's claim of entitlement to service 
connection for stress fracture damage to both his heels 
and ankles (later recharacterized as stress fractures of 
the legs.)  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.

Because the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  As the claim is not reopened, the 
Board does not reach the merits of the claim, including 
the application of the benefit-of-the-doubt standard.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.102 (2002); see also Butler v. Brown, 9 Vet. App. 463, 
467 (1993).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for stress 
fractures of the legs is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

